DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number. 

Claim Objections
Claim 33 is objected to because of the following informalities:  In line 1, “include” should be replaced with -includes-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 20 and 32 recite the limitation “to match a change in tissue impedance”.  However, there is insufficient support for this specific claim limitation in the specification.
Claim 31 recites the limitation “moving an adjustment collar in a longitudinal direction”.  However, there is insufficient support for this specific claim limitation in the specification.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 20 and 32 recite the limitation "an ablation probe" in line 2.  The antecedent basis for this limitation is confusing, since it has been previously recited in both claims.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 8,777,939.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,700,374.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stauffer, U.S. 4,825,880 (hereinafter Stauffer).
Regarding claims 20-22, Stauffer discloses (note fig. 1) a method for tuning an ablation probe comprising the steps of: applying microwave energy to a probe that includes an inner conductor (11) and an outer conductor (13); adjusting the length/spacing of a helical antenna (14 - see col. 2, line 43; col. 5, line 36) that is coupled to the inner conductor in the claimed manner; and tuning the probe in the claimed manner (as best understood by Examiner). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-29 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stauffer in view of Rossetto, U.S. 2010/0094272 (hereinafter Rossetto).
Regarding claims 23-25, 28, 29, 32, and 33, Stauffer discloses (see above) a procedure of tuning an ablation probe by manually adjusting the length/spacing of a helical antenna.  However, Stauffer fails to explicitly disclose a helical antenna formed from a shape memory material, wherein the antenna is adjusted by supplying fluid to a fluid chamber, and wherein the fluid has a temperature that is different from that of the helical antenna.  Rossetto teaches (see figs. 6A, 9A, and 10) a similar procedure of tuning a helical antenna element (1010), wherein the antenna is adjusted by supplying fluid to a fluid chamber (1015 and 1025), and wherein the fluid has a temperature that is different from that of the helical antenna (note paragraphs 46, 52, and 59).  It is well known in the art that different tuning mechanisms (i.e., manual vs. automatic temperature-based) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Stauffer to utilize a helical antenna formed from a shape memory material, and to comprise adjusting the helical antenna via a change in temperature as taught by Rossetto.  This is because this modification would have merely comprised the simple substitution of interchangeable tuning mechanisms in order to produce a predictable result (see MPEP 2143).
Regarding claims 26 and 27, while Stauffer in view of Rossetto fails to expressly teach adjusting the antenna in the specifically-claimed manner, it is well known in the art that the antenna could be adjusted in any of a variety of interchangeable ways (including the claimed ones) in order to tune it.  Therefore, it would have been obvious to a person having ordinary 
Regarding claim 34, while Stauffer in view of Rossetto teaches adjusting an antenna by supplying a fluid, this combination of references fails to expressly teach the specifically-claimed fluid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the procedure of Stauffer accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 35, while Stauffer in view of Rossetto teaches controlling the procedure based on feedback (see Rossetto – paragraph 6), this combination of references fails to expressly teach controlling the procedure using the specifically-claimed parameter.  It is well known in the art that surgical procedures can be controlled using any of a variety of parameters, including those that have been claimed.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Stauffer to comprise controlling the procedure in the claimed manner.  This is because this modification would have merely comprised the simple substitution of interchangeable ‘control configurations’ in order to produce a predictable result (see MPEP 2143).    

30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stauffer in view of Grundy, U.S. 5,405,346 (hereinafter Grundy).
Regarding claim 30, Stauffer discloses (see above) a procedure of tuning an ablation probe by manually adjusting the length/spacing of a helical antenna.  However, Stauffer fails to explicitly disclose adjusting the antenna by longitudinally moving a slidable piston that is coupled thereto.  Grundy teaches (note fig. 2) a similar procedure of tuning a helical antenna element (56), wherein the antenna is adjusted by longitudinally moving a slidable piston (120) that is coupled thereto.  It is well known in the art that different tuning mechanisms are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Stauffer to comprise adjusting the antenna by longitudinally moving a slidable piston that is coupled thereto.  This is because this modification would have merely comprised the simple substitution of interchangeable tuning mechanisms in order to produce a predictable result (see MPEP 2143).

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stauffer in view of Yamamoto, U.S. 5,477,232 (hereinafter Yamamoto).
Regarding claim 31, Stauffer discloses (see above, as best understood by Examiner) a procedure of tuning an ablation probe by manually adjusting the length/spacing of a helical antenna.  However, Stauffer fails to explicitly disclose adjusting the antenna by moving an adjustment collar that is coupled thereto and disposed over the outer conductor.  Yamamoto teaches (note figs. 9 and 10) a similar procedure of tuning a helical antenna element (111), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794